Name: Commission Decision of 14 December 2009 amending Decision 2008/855/EC concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2009) 9909) (Text with EEA relevance)
 Type: Decision
 Subject Matter: Europe;  international trade;  means of agricultural production;  health;  agricultural activity
 Date Published: 2009-12-15

 15.12.2009 EN Official Journal of the European Union L 328/76 COMMISSION DECISION of 14 December 2009 amending Decision 2008/855/EC concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2009) 9909) (Text with EEA relevance) (2009/952/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC (3) lays down certain control measures applicable in relation to classical swine fever in the Member States or regions thereof set out in the Annex to that Decision. (2) Article 7 of Decision 2008/855/EC provides that no consignments of fresh pigmeat from holdings located in the areas listed in Part III of the Annex to that Decision, and meat preparations and meat products consisting of or containing such meat are to be dispatched to other Member States from the Member States concerned with those areas. (3) Decision 2008/855/EC is to apply until 31 December 2009. In the light of the disease situation in certain areas of Bulgaria, Germany, France, Hungary and Slovakia, it is appropriate to extend the period of application of that Decision until 31 December 2011. (4) In order to prevent the spread of classical swine fever from Romania to other Member States, Commission Decision 2006/779/EC of 14 November 2006 concerning transitional animal health control measures relating to classical swine fever in Romania (4) was adopted. That Decision is to apply until 31 December 2009. (5) Romania has provided information to the Commission, showing that the classical swine fever situation in that Member State has significantly improved. However, in view of the data available, additional animal health control measures should continue to apply in Romania with regard to classical swine fever. It is therefore appropriate to include Romania in Part III of the Annex to Decision 2008/855/EC. The inclusion of Romania in Part III of the Annex to Decision 2008/855/EC should be reviewed in the light of the results of a Union inspection to be carried out in Romania in the first semester of 2010. (6) To ensure the safety of fresh pigmeat and meat preparations and meat products consisting of or containing fresh meat that enter the areas listed in Part III of the Annex to Decision 2008/855/EC from areas not listed in that Part, the establishments which are producing, storing and processing such commodities should be approved by the competent authority and notified to the Commission. In addition, the production, storage and processing of such meat and meat products or preparations should be carried out separately from that of other products consisting of, or containing meat from holdings located in the areas listed in Part III of the Annex to that Decision. (7) To ensure traceability of fresh pigmeat and meat preparations and meat products consisting of or containing fresh meat that enter the areas listed in Part III of the Annex to Decision 2008/855/EC from areas not listed in that Part, the meat and meat products and preparations should be marked appropriately. Therefore, the fresh pigmeat should be marked with the health mark provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (5). The meat preparations and meat products containing such pigmeat should be marked with the identification mark provided for in Section I of Annex II to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6). (8) Decision 2008/855/EC should be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/855/EC is amended as follows: 1. The following Article 8a is inserted: Article 8a Dispatch of fresh pigmeat and meat preparations and meat products consisting of or containing such meat from areas outside the areas listed in Part III of the Annex to other Member States 1. The Member States concerned with areas listed in Part III of the Annex may authorise the dispatch to other Member States of fresh pigmeat derived from pigs from holdings located outside the areas listed in Part III of the Annex, and meat preparations and meat products consisting of, or containing such meat, if the meat, the meat preparations and meat products are produced, stored and processed in establishments: (a) which are approved for that purpose by the competent authority and notified to the Commission; (b) in which the production, storage and processing is carried out separately from other products consisting of, or containing meat from holdings located in the areas listed in Part III of the Annex. 2. The fresh pigmeat referred to in paragraph 1 shall be marked as provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. The meat preparations and meat products referred to in paragraph 1 shall be marked as provided for in Section I of Annex II to Regulation (EC) No 853/2004. 2. In Article 15, the date 31 December 2009 is replaced by 31 December 2011. 3. In Part III of the Annex, the following entry is inserted: Romania The whole territory of Romania. Article 2 Article 1(3) shall apply from 1 January 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. (4) OJ L 314, 15.11.2006, p. 48. (5) OJ L 139, 30.4.2004, p. 206. (6) OJ L 139, 30.4.2004, p. 55.